Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4-11, 18, 21, 23, 25-29, 31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intel (R1-1707403, ‘Timing relationships for DL scheduling’) in view of Zhang et al. (US 2016/0352551 A1).
Intel teaches  for NR protocol providing time domain resource indication information of a data channel (middle of page 1, “Timing between DL assignment and corresponding DL data transmission is indicated by a field in the DCI from a set of values…Timing between UL assignment and corresponding UL data transmission is indicated by a field in the DCI from a set of values”).  Intel does not teach preset 
	With respect to the claims, references to the prior art appear in parenthesis.
Claims
1. (Currently amended) A method for indicating time domain resource information (Intel R1-1707403), comprising: 
receiving, by a terminal device, time domain resource indication information of a data channel conveyed by a network device (Intel, middle of page 1, “Timing between DL assignment and corresponding DL data transmission is indicated by a field in the DCI from a set of values…Timing between UL assignment and corresponding UL data transmission is indicated by a field in the DCI from a set of values”) based on preset subcarrier spacing information in a mobile communication system adopting a plurality of subcarrier spacings (Intel, NR includes different size subcarrier spacings (see for example page 2, proposal 2, “scheduling delays, K0 and K2 values, are indicated in terms of slots corresponding to the numerology with larger subcarrier spacing,” where Zhang suggests providing subcarrier spacing configuration (i.e. presetting) for future 5G wireless networks (paragraphs 0032 and 0118)), 
wherein the preset subcarrier spacing information comprises one of the plurality of subcarrier spacings (Zhang teaches the plurality of subcarrier spacings in paragraph 0039).

4. (Original) The method of claim 1, wherein the time domain resource indication information of the data channel comprises: 
one or any combination of a time domain starting point, a time domain ending point and a time domain length of the data channel; or, 
a symbol or time slot occupied by the data channel (Intel, page 2 Section 2 Scheduling delays, describes that the delay between the PDCCH and PDSCH/PUSCH can be indicated by starting symbol of data channel, differences between slot indices (i.e. time slot occupied by control channel compared to time slot occupied by data channel).

5. (Original) The method of claim 4, wherein the time domain resource indication information of the data channel further comprises at least one of the following: 
indication information of a subcarrier spacing on which the time domain resource indication information is based; 
a value of the subcarrier spacing on which the time domain resource indication information is based; 
indication information of a rule on which the time domain resource indication information is based, wherein the rule is based on the plurality of subcarrier spacings (Obvious to use Zhang’s teaching of providing indication information  of subcarrier spacing/value of subcarrier spacing and of type of numerology signals (i.e. rules) based on subcarrier spacings (paragraph 0118) in future 5G wireless networks such as Intel’s NR).

6. (Original) The method of claim 4, wherein the time domain length of the data channel is indicated based on a subcarrier spacing adopted by the data channel (Intel, page 2, Proposal 1,  teaches that the lengths of the slots for PDCCH and PDSCH/PUSCH can be different such that unit of K0 and K2 provides an indication of the numerology with the larger subcarrier spacing (SCS)).

7. (Original) The method of claim 6, wherein that the time domain length of the data channel is indicated based on the subcarrier spacing adopted by the data channel comprises: 
the time domain length of the data channel is indicated in units of a first symbol length or a first slot length, wherein the first symbol length is a symbol length based on the subcarrier spacing adopted by the data channel, and the first slot length is a slot length based on the subcarrier spacing adopted by the data channel (Intel, page 2, Proposal 1,  teaches that the lengths of the slots for PDCCH and PDSCH/PUSCH can be different such that unit of K0 and K2 provides an indication of the numerology with the larger subcarrier spacing (SCS)).

8. (Currently amended) The method of claim 4, wherein at least one of the time domain starting point  or the time domain ending point of the data channel is indicated based on the subcarrier spacing adopted by the data channel ; or, 
at least one of the time domain starting point or the time domain ending point of the data channel is indicated based on a rule, wherein the rule is based on the plurality of subcarrier spacings (Intel, page 2 Proposal 1, teaches starting symbol point of the data channel based on corresponding numerology (i.e. rule)) .

9. (Currently amended) The method of claim 8, wherein that at least one of the time domain starting point or the time domain ending point of the data channel is indicated based on the subcarrier spacing adopted by the data channel comprises: 
at least one of the time domain starting point or the time domain ending point of the data channel is indicated in units of at least one of a first symbol length or a first slot length, wherein the first symbol length is a symbol length based on the subcarrier spacing adopted by the data channel, and the first slot length is a slot length based on the subcarrier spacing adopted by the data channel (Intel, page 2 Proposal 1, teaches starting symbol point of the data channel based on corresponding numerology where the slot lengths of K0 and K2 are defined with respect to the numerology associated with SCS).

10. (Currently amended) The method of claim 9, wherein that at least one of the time domain starting point or the time domain ending point of the data channel is indicated in units of at least one of the first symbol length or the first slot length comprises: 
at least one of the time domain starting point or time domain ending point of the data channel is indicated by a number of at least one of the first symbol lengths or the first slot lengths contained in an offset of a time domain position of the data channel relative to that of a control channel; or, 
at least one of the time domain starting point or the time domain ending point of the data channel is indicated by a number of at least one of the first symbol lengths or the first slot lengths contained in an offset of a time domain position of the data channel relative to that of a time domain region containing the control channel (Intel, page 2 section 2 Scheduling delays, teaches that the time gaps (i.e. time offsets) between the control channel and data channel can be greater than a slot duration where the ‘K’ value indicates the difference between the slot indices of the control and data channel).

11. (Original) The method of claim 10, wherein the time domain location of the control channel comprises: the symbol or time slot based on the subcarrier spacing of the data channel where the time domain starting point or time domain ending point of the control channel is located (Intel, page 2 section 2 Scheduling delays, teaches slot indices which correspond to the starting point of the control channel and starting point of the data channel) .

18. (Original) The method of claim 1, wherein a control channel and the data channel adopt different bandwidth parts in the mobile communication system (Intel, page 2 Proposal 2, teaches different BW parts for the control and data channel).

21. (Currently amended) An apparatus for indicating time domain resource information (Intel R1-1707403),, arranged at a terminal side, comprising: 
one or more processors; 
a memory; and 
one or more programs stored in the memory; 
wherein the one or more programs, when executed by the one or more processors, implement following operations: 
receiving time domain resource indication information of a data channel conveyed by a network device (Intel, middle of page 1, “Timing between DL assignment and corresponding DL data transmission is indicated by a field in the DCI from a set of values…Timing between UL assignment and corresponding UL data transmission is indicated by a field in the DCI from a set of values”)  based on preset subcarrier spacing information in a mobile communication system adopting a plurality of subcarrier spacings (Intel, NR includes different size subcarrier spacings (see for example page 2, proposal 2, “scheduling delays, K0 and K2 values, are indicated in terms of slots corresponding to the numerology with larger subcarrier spacing,” where Zhang suggests providing subcarrier spacing configuration (i.e. presetting) for future 5G wireless networks (paragraphs 0032 and 0118)), 
wherein the preset subcarrier spacing information comprises one of the plurality of subcarrier spacings (Zhang teaches the plurality of subcarrier spacings in paragraph 0039).

23. (Currently amended) The apparatus of claim 21, wherein the one or more programs, when executed by the one or more processors, further implement following operations: 
receiving the time domain resource indication information of the data channel conveyed by the network device ; and 
parsing, based on the preset subcarrier spacing information, the time domain resource indication information of the data channel received to determine a time domain resource occupied by the data channel (Intel, page 2 Proposal 1, teaches starting symbol point of the data channel based on corresponding numerology)  .

25. (Currently amended) The apparatus of claim 21, wherein the time domain resource indication information of the data channel comprises: one or any combination of a time domain starting point, a time domain ending point and a time domain length of the data channel; or, a symbol or time slot occupied by the data channel (Intel, page 2 Section 2 Scheduling delays, describes that the delay between the PDCCH and PDSCH/PUSCH can be indicated by starting symbol of data channel, differences between slot indices (i.e. time slot occupied by control channel compared to time slot occupied by data channel)..

26. (Original) The apparatus of claim 25, wherein the time domain resource indication information of the data channel further comprises at least one of the following: 
indication information of a subcarrier spacing on which the time domain resource indication information is based; 
a value of the subcarrier spacing on which the time domain resource indication information is based; 
indication information of a rule on which the time domain resource indication information is based, wherein the rule is based on the plurality of subcarrier spacings (Obvious to use Zhang’s teaching of providing indication information  of subcarrier spacing/value of subcarrier spacing and of type of numerology signals (i.e. rules) based on subcarrier spacings (paragraph 0118) in future 5G wireless networks such as Intel’s NR)..

27. (Original) The apparatus of claim 25, wherein the time domain length of the data channel is indicated based on the subcarrier spacing adopted by the data channel (Intel, page 2, Proposal 1,  teaches that the lengths of the slots for PDCCH and PDSCH/PUSCH can be different such that unit of K0 and K2 provides an indication of the numerology with the larger subcarrier spacing (SCS)).

28. (Currently amended) The apparatus of claim 25, wherein at least one of the time domain starting point or the time domain ending point of the data channel is indicated based on the subcarrier spacing adopted by the data channel; or, 
at least one of the time domain starting point or the time domain ending point of the data channel is indicated based on a rule, and the rule is based on the plurality of subcarrier spacings (Intel, page 2 Proposal 1, teaches starting symbol point of the data channel based on corresponding numerology (i.e. rule)).

29. (Original) The apparatus of claim 28, wherein the rule comprises a maximum subcarrier spacing among the plurality of subcarrier spacings adopted by the mobile communication system (Zhang teaches the plurality of subcarrier spacings which are scalable (i.e. minimum to maximum) in paragraph 0039).

31. (Original) The apparatus of claim 21, wherein a control channel and the data channel adopt different bandwidth parts in the mobile communication system (Intel, page 2 Proposal 2, teaches different BW parts for the control and data channel)..

33. (Currently amended) A non-transitory storage medium containing computer-executable instructions for implementing operations in the method of claim 1 when executed by a computer processor (Zhang’s Figure 3 shows the base station and UE includes processors and memory for executing their functions).

Claim  30  is/are rejected under 35 U.S.C. 103 as being unpatentable over Intel (R1-1707403, ‘Timing relationships for DL scheduling’) and Zhang et al. (US 2016/0352551 A1), and further in of Werner et al. (US 2017/0332378 A1) .
Intel and Zhang do not teach transmitting control signaling using a bitmap.  Werner teaches using bitmaps to transmit control signaling such as to signal offsets in paragraph 0101 for 5G wireless networks in paragraph 0003.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use bitmaps to signal in the indications in Intel and Zhang as suggested by Werner.
With respect to the claims, references to the prior art appear in parenthesis.
Claim
30. (Original) The apparatus of claim 25, wherein the symbol occupied by the data channel is indicated by a bitmap based on a first symbol length; the time slot occupied by the data channel is indicated by a bitmap based on a first slot length; wherein the first symbol length is a symbol length based on the subcarrier spacing adopted by the data channel, and the first slot length is a slot length based on the subcarrier spacing adopted by the data channel (Obvious to use bitmap signaling for the signaling in Intel and Zhang as suggested by Werner for 5G wireless networks).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN C MARCELO whose telephone number is (571)272-3125.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MELVIN C. MARCELO
Primary Examiner
Art Unit 2463



/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        April 10, 2021